The opinion of the court was delivered by
Rogers, J.
The payment to the prothonotary, as must be conceded, is not a good payment, he having no authority to receive the money. It is, however, contended it has been ratified by a person competent to that purpose: that Cole, the attorney of the plaintiff, said, (on the question being submitted to him,) that if the money had been paid to the prothonotary, and the defendants had a receipt for it, he thought it a legal payment, although others said it was not; and that if it were so, he should never be called on again for it. Granting that these expressions amount to a ratification of the unauthorized act of the prothonotary, does it validate the payment? And this depends on the extent of the authority of an attorney at law.
Although the power of an attorney at law is more extensive in Pennsylvania than elsewhere, yet it does not go to the extent of enabling him to give away his principal’s money; nor, except in special cases, to substitute one debtor for another. It is said, the conduct of the attorney would be apt to throw the defendant off his guard. Be it so; but is this the fault of the .plaintiff? Ought not the defendant to know that the payment was illegal, and that it does not fall within the scope of the authority of an attorney at law to ratify such a payment, without the assent of his principal ? The argument begs the question in dispute. He cannot derive a right from his ignorance of the law. Silvis v. Ely, 3 Watts & Serg. 427, is relied on, but that case differs from the present in several particulars. There, it is true, one debtor was substituted for another, on the principle that it was for the benefit of a creditor that his attorney should have such a power. Moreover, and that is a material feature of the case, the contract made by the attorney was subsequently ratified by the principal himself. But here the payment is made to a third person, without the semblance of an authority to receive it, ratified it is said by the attorney, but without the sanction of the principal, prior or subsequent, express or implied. Had the principal acquiesced in the act of the attorney, as *159by bringing suit, for example, against the prothonotary, the case of Silvis v. Ely would be in point. The payment would be good, but without his consent, either express or implied, there is nothing to bind him either in law or conscience. If there be a hardship in the case, it is not imputable to the plaintiff. The defendant has himself alone to blame for it. His remedy is against the prothonotary.
Judgment affirmed.